Citation Nr: 0806711	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection of a right knee 
condition. 

2.  Entitlement to service connection of a left knee 
condition. 

3.  Entitlement to service connection of cardiovascular 
disease, claimed as secondary to service-connected diabetes 
mellitus.  

4.  Entitlement to service connection of blurry vision, 
claimed as secondary to service-connected diabetes mellitus.  

5.  Entitlement to an increased disability rating for 
service-connected right eye trauma, currently evaluated as 30 
percent disabling.  

6.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  

7.  Entitlement to an increased disability rating for 
service-connected diabetes, currently evaluated 20 percent 
disabling. 

8.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.  

9.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney-
at-law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.   

Procedural history

The veteran served on active duty from March 1969 until June 
1971.  He served in Vietnam and was awarded the Combat 
Infantryman Badge.  

In a September 1971 rating decision, the RO granted the 
veteran's claim of entitlement to service connection of right 
eye trauma.  A 30 percent disability rating was assigned.  

In an April 2005 rating decision, the RO denied the veteran's 
claims of entitlement to service connection of right knee and 
left knee conditions.  Entitlement to service connection for 
PTSD was granted and an initial 50 percent disability rating 
was assigned.  Entitlement to an increased disability rating 
for right eye trauma was  denied.  The veteran disagreed with 
the denials of service connection and the initial disability 
ratings assigned.  The veteran's appeal as to these issues 
was perfected in September 2005.    

In May 2005, the RO received the veteran's claim of 
entitlement to TDIU.  The September 2005 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
September 2005 rating decision.  The appeal was perfected by 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2005.

In a February 2006 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
diabetes and associated erectile dysfunction.  A 20 percent 
disability rating was assigned for diabetes and a 
noncompensable disability rating was assigned for erectile 
dysfunction.  In January 2007, the RO received correspondence 
from the veteran indicating that he believed that his service 
connected diabetes and erectile dysfunction constitute a more 
severe disability than as compensated by the currently 
assigned disability ratings.   

In April 2006, the RO received the veteran's claims of 
entitlement to service connection of cardiovascular disease, 
including claimed as secondary to service-connected diabetes 
mellitus; and entitlement to service connection of right eye 
blurriness, including claimed as secondary to service-
connected diabetes mellitus.   A July 2006 rating decision 
denied both claims.  The veteran disagreed with the denial 
and perfected his appeal in September 2006.   

Remanded issues

The issues of entitlement to increased disability ratings for 
service-connected right eye trauma, PTSD, diabetes, and 
erectile dysfunction, as well as entitlement to TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In the April 2005 rating decision, service connection was 
granted for tinnitus;
 a 10 percent disability rating was assigned.  Service 
connection was granted for bilateral hearing loss; and a 10 
percent disability rating was also assigned.  
The veteran did not disagree with that aspect of the April 
2005 decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 

 
FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not include diagnosis of or treatment for any disability 
of the right or left knee.  

2.  The weight of the competent and probative medical 
evidence of record shows that the veteran's heart disease is 
unrelated to his service-connected diabetes mellitus.  

3.  The weight of the competent and probative medical 
evidence of record is against a finding that the veteran 
suffers from a diagnosed eye disability which is related to 
his service-connected diabetes mellitus.   


CONCLUSIONS OF LAW

1.    A disability of the right or left knee was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2007).

2.  Coronary artery disease was not caused or aggravated by 
the veteran's service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310 (2007).  

3.  An eye disability was not caused or aggravated by the 
veteran's service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the four service 
connection issues on appeal.  The remaining five issues are 
being remanded. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board notes that the two service connection claims and 
the two secondary service connection claims were developed 
separately.  However, in both instances, the veteran received 
appropriate VCAA notices prior to the initial adjudication of 
his claims.  The RO informed the veteran of VA's duty to 
assist him in the development of his service connection 
claims in a letter dated January 13, 2005 and of the duty to 
assist him in the development of his secondary service 
connection claims in a letter dated May 9, 2006.  The letters 
advised the veteran of the provisions relating to the VCAA.  

Specifically, the veteran was advised in the January 2005 and 
May 2006 VCAA letters that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
January 2005 letter specifically advised the veteran that in 
order to be granted service connection evidence showing a 
current disability was needed and the May 2006 letter 
specifically advised the veteran that for his secondary 
service connection claims that evidence establishing a 
relationship between the claimed condition and service-
connected diabetes was required.    

In both letters, the veteran was specifically notified  to 
send or describe any additional evidence which he thought 
would support his claims.  The veteran was specifically 
advised that "If there is any other information or evidence 
that you think will support your claim, please let us know.  
If you have any evidence in your possession, please send it 
to us."  See the May 2006 letter to the veteran, page 2.  
The January 2005 carried a substantially similar statement at 
page 3.  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
The veteran's claims of entitlement to service connection 
were denied based on a lack of evidence as to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.

In this case, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection and 
secondary service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  

Moreover, specific notice as to those elements were provided 
in a March 2006 letter responsive to the service connection 
claim and in the May 2006 original VCAA letter responsive to 
the secondary service connection claims.   

The Board further notes that the veteran's attorney, who is 
presumably familiar with the VCAA, has not alleged that the 
veteran has received inadequate VCAA notice.  The veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and identified private 
treatment records.  The veteran has identified no VA medical 
treatment.  In June 2006, the veteran was afforded VA 
compensation and pension examination for his secondary 
service connection claims.  

The veteran was also scheduled for a VA compensation and 
pension examination in support of his claim of a bilateral 
knee condition in February 2005.  The veteran elected not to 
appear for the February 2005 examination.  There is no 
indication that the veteran was not informed of the scheduled 
examination.  Further, the veteran has never provided any 
indication indicating good cause for his failure to appear 
and has also not requested that the examination be 
rescheduled in the nearly three years since the missed 
appointment.  

The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process and the state of the 
other medical evidence of record, that remanding the matter 
to schedule an additional VA examination would serve no 
useful purpose and is not required under the law.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).   See also Turk v. 
Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008).   

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has consistently declined 
the option of a hearing.  



1.  Entitlement to service connection of a right knee 
condition. 

2.  Entitlement to service connection of a left knee 
condition. 

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).



Analysis

The veteran is seeking entitlement to service connection of 
unspecified conditions of his right and left knee.  As the 
claims pertain to the same facts and arguments, in the 
interest of economy a common discussion will be presented.  

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See 
Brammer and Hickson, both supra. 

Although VA has given the veteran and his attorney ample 
opportunity to develop this claim, the evidence of record is 
pertinently negative for any such diagnosis.  
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Specifically, the veteran's initial claim refers only to a 
generic "bilateral knee condition."  No description of that 
condition was provided, and no supporting medical evidence 
was proffered.  The veteran's identified private treatment 
records have been obtained by VA and are pertinently negative 
for treatment of a knee condition.  

In order to assist the veteran in the development of his 
claim the RO scheduled him for a VA medical examination in 
February 2005. The veteran failed to report without any 
explanation.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  That 
evidence does not include medical evidence of a current 
disability of the veteran's knees.  

In that regard, the Board notes that when a veteran who is 
represented by counsel elects not to report for a VA 
examination without good cause, this is considered an 
informed choice on the part of the veteran and counsel and 
the parties have assumed the risks of adverse consequences to 
the claim due to a lack of evidence.  See Turk, supra.

In short, the private medical records in the file do not show 
a diagnosis of a knee condition.  There is no indication that 
there exist any other private treatment records which have 
been identified to VA and which have not been obtained.  The 
veteran has apparently not received VA treatment, and he 
refused to report for a VA examination to establish the 
existence of the claimed conditions.  

Accordingly, although VA has fully performed its duty to 
assist the veteran by providing the opportunity for 
examination and obtaining the identified records, the veteran 
has elected not to support his claim either by reporting for 
the scheduled examination or by providing treatment records 
establishing the claimed condition.  Any failure to develop 
this claim rests with the veteran himself.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

To the extent that the statement "bilateral knee condition" 
contained in the November 2004 service connection claim 
indicates the veteran's belief that he suffers from a current 
disability of the knees, this lay statement is not competent 
medical evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

In the absence of any diagnosed knee condition, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]. The claims fail on this 
basis alone.  The benefits sought on appeal are therefore 
denied.        



3.  Entitlement to service connection of cardiovascular 
disease, claimed as secondary to service-connected diabetes 
mellitus.  

The veteran is seeking entitlement to service connection of 
cardiovascular disease.  He claims that he has developed 
cardiovascular disease as a consequence of his service-
connected diabetes.  

A review of the record on appeal shows that the veteran and 
his attorney have not indicated at any time that they were 
seeking entitlement to service connection of a heart 
condition any basis other than as secondary to service-
connected diabetes.  The Court in Robinson v. Mansfield, No. 
04-1690 (U.S. Vet. App. Jan. 29, 2008) found that where 
neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
So it is in this case.  Direct service connection will be 
discussed no further herein.    

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

In the interest of clarity, a Wallin analysis will be 
applied.  

Concerning Wallin element (1), current disability, the 
medical evidence, to include the report of a June 2006 VA 
medical examination, includes diagnoses of coronary artery 
disease.  Element (1) is therefore met. 

With respect to Wallin element (2), service-connected 
disability, service connection of diabetes mellitus was 
granted in the February 2006 rating decision.  Element (2) is 
also established.  

Turning to the final matter of nexus, there are two sources 
of medical evidence on that point.  

In support of the veteran's claim is the April 2006 letter of 
Dr. R. K-C. which states that diabetes is a known risk factor 
for the development of coronary artery disease in general and 
that diabetes "likely contributed to the [veteran's] 
development of coronary artery disease."

Weighing against the veteran's claim is the June 2006 VA 
medical examination opinion by Dr. J.J.  The June 2006 
opinion provided an overview of the manifestations of the 
veteran's heart disease and discussed current and past 
courses of treatment.  In discussing the relationship between 
the veteran's diabetes mellitus and his heart disease, the 
examining VA physician stated that although diabetes is 
recognized as being associated with the development of 
coronary artery disease in general, "diabetes mellitus is a 
minor, independent risk factor for the development of 
coronary artery disease".  

The June 2006 VA  on to consider the veteran's specific 
characteristics and risk factors and determined that for the 
veteran, diabetes mellitus accounted for 4.6% of the 
veteran's total risk for developing coronary artery disease, 
that is to say the service-connected diabetes mellitus was 
not at least as likely as not the cause of the veteran's 
heart disease.  Instead, the examiner found it more likely 
that other factors such at the veteran's high cholesterol and 
non-service connected hypertension led to the development of 
coronary artery disease.  The examining physician referred to 
a medical study as the source of the values assigned within 
his opinion.   

Additionally, the examining physician considered whether or 
not the veteran's diabetes had aggravated his heart disease.  
See Allen, supra.  The physician determined that no such 
aggravation had occurred, noting that the veteran's medical 
records contained no objective evidence of any aggravation.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion which 
determined that the veteran's heart disease and diabetes were 
not related to be of greater probative value than the opinion 
which found that such a relationship exists.  

While both opinions were offered by appropriately 
credentialed physicians, the April 2006 opinion of Dr. K-C 
was conclusory in nature and merely indicated without 
elaboration he the veteran's diabetes "likely contributed to 
the development of coronary artery disease."  In providing 
her opinion Dr. K-C did not reference any medical data in 
support of her findings.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Neither did Dr. K-C provide a rationale in 
support of her conclusion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Because this opinion was unsupported by clinical data and did 
not provide a statement of the underlying rationale for the 
opinion, the Board affords the opinion little weight of 
probative value. 

In contrast, the June 2006 opinion of Dr. J. considered all 
of the veteran's personal risk factors for the development of 
coronary artery disease, including diabetes.  Further, the 
opinion relied upon cited medical authority in reaching the 
conclusions that not only was the veteran's coronary artery 
disease not caused by his diabetes it was also not aggravated 
by diabetes.  See Bloom, supra.  As such, the Board accords 
the June 2006 medical opinion greater weight of probative 
value.  

In short, the weight of the competent and probative medical 
evidence of record is against a finding that the veteran's 
service-connected diabetes caused or aggravated the veteran's 
coronary artery disease.  Accordingly, Wallin element (3) is 
not met, and the benefits sought on appeal are therefore 
denied.  

4.  Entitlement to service connection of blurred vision, 
claimed as secondary to service-connected diabetes mellitus.  

Analysis

As with the issue of entitlement to service connection for 
heart disease, the veteran has not raised a direct service 
connection claim.  This issue will be addressed only with 
respect to the theory of entitlement raised by the veteran, 
secondary service connection.    

With respect to Wallin element (1), current disability, 
service connection has been in effect since September 1971 
for a right eye disability caused by a serious eye injury in 
service.  The veteran's current claim is for symptoms of 
blurriness, which the veteran asserts comprises a disability 
separate and apart from the symptoms considered in his 
already service-connected right eye disability.  The veteran 
further asserts that this new, separate eye disability is 
secondary to diabetes mellitus.  

In the interest of clarity, a Wallin analysis will again be 
employed.  

The first question before the Board is whether a current 
disability exists.  For the purposes of this discussion, the 
term "current disability" will refer to a disability other 
than the already service-connected eye injury residuals.  

With respect to current disability, the April 2006 opinion of 
Dr. K-C. indicated only that the veteran "experiences 
intermittent blurry vision".  It does not appear that an eye 
examination was performed.  No mention was made of the 
service-connected eye disability.  No specific diagnosis was 
made.  

A symptom such as blurry vision alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

The June 2006 VA medical opinion did diagnose a current 
visual disability, specifically a nuclear sclerosis cataract 
of the left eye.  To that extent, Wallin element (1), current 
disability has been met.  Significantly, however, the June 
2006 VA examiner specifically ruled out diabetic retinopathy.
 
The second Wallin element, service-connected disability, is 
met.  Diabetes mellitus was granted service connection in the 
February 2006 rating decision. 

Turning to the final element, medical nexus, the Board notes 
that there are again of record two medical nexus opinions, 
the April 2006 letter of Dr. K-C and the report of a June 
2006 VA eye examination.  As noted above, the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden, supra.  
The Board may favor the opinion of one medical authority over 
another.  See Owens supra.

In this instance, the Board places greater weight of 
probative value on the June 2006 VA medical opinion than it 
does on the April 2006 letter opinion of Dr. K-C. 
The April 2006 opinion of Dr. K-C found without explanation 
that the veteran's diabetes was contributing to the veteran's 
"intermittent blurry vision."  As with Dr. K-C's opinion 
concerning heart disease, discussed at length above, her 
opinion with respect to the relationship between the 
veteran's service-connected diabetes mellitus and his 
reported "blurry vision" suffers from a number of fatal 
flaws. 

As discussed above, Dr. K-C evidently did not perform an eye 
examination of the veteran.  See Bloom, supra.  No specific 
eye disability was diagnosed by her.  The existence of the 
veteran's service-connected visual disability, and its 
potential impact on the veteran symptomatology, was not 
discussed or considered in the April 2006 opinion.  The brief 
opinion did not contain reasons and bases supporting her 
conclusions.  See Hernandez-Toyens, supra.  For these 
reasons, the Board accords the comments of Dr. K-C very 
little weight of probative value. 

In contrast, the June 2006 VA opinion was rendered after an 
examination of the veteran's eyes.  The examiner specifically 
noted that the veteran's eye pathology was not consistent 
with diabetic eye disease, also noted the existence of the 
left eye cataract condition and noted the existence of the 
previously service-connected right eye condition.  The 
examiner determined that the left eye cataract condition was 
due to the veteran's age and not related to or aggravated by 
diabetes.  

It is abundantly clear that in contrast to the brief and 
unsupported remarks of Dr. K-C, the June 2006 VA eye 
examination report provided a thorough overview of the state 
of the health of the veteran's eyes.  The examiner 
specifically considered whether or not diabetic eye disease 
was present and provided thorough conclusions indicating that 
age, not the veteran's diabetes was the sole contributing 
factor to the development of the veteran's cataract 
condition.  The Board therefore accords this opinion far 
greater weight of probative value.  

As the weight of the competent and probative medical evidence 
is against a finding that the veteran's eye condition is 
related to or has been aggravated by diabetes, Wallin element 
(3) is not met and the claim fails on that basis.  
  
In summary, for reasons and bases expressed above, the Board 
concludes that Wallin elements (1) and (3) have not been met.  
A preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for "blurry 
vision", and the benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to service connection of a right knee condition 
is denied. 

Entitlement to service connection of a left knee condition is 
denied.  

Entitlement to service connection of cardiovascular disease 
claimed as secondary to service-connected diabetes mellitus 
is denied.  

Entitlement to service connection of blurry vision claimed as 
secondary to service-connected diabetes mellitus is denied. 


REMAND

5.  Entitlement to an increased disability rating for 
service-connected right eye trauma, currently evaluated as 30 
percent disabling.  

6.  Entitlement to an increased initial evaluation for 
service-connected post-traumatic stress disorder (PTSD) in 
excess of 50 percent.  

7.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes. 

8.  Entitlement to an initial (compensable) disability rating 
for erectile dysfunction secondary to service-connected 
diabetes mellitus.  

9.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

For the reasons set out immediately below, the Board has 
determined that a remand as to these issues is required. 

VCAA notice

During the course of the appeal a significant case regarding 
adequate VCAA notice for increased rating claims such as the 
veteran's claim of entitlement to an increased disability 
rating for his right eye disability was issued by the Court.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court determined that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Although a January 13, 2005 VCAA letter advised the veteran 
that an increase in disability must be shown for an increased 
rating, the letter did not address the crucial point 
regarding the effect that the worsening of the veteran's 
disability has had on his employment and daily life.  The 
subsequent March 2006 VCAA notice letter pertinent to these 
claims similarly did not cover that detail.    

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Further, 
where as here, an increase in disability rating requires a 
certain test result, specifically medical evidence of certain 
measurements of visual acuity, notice of that specific 
criteria should be provided.  Notice of this kind was not 
contained in the January 2005 VCAA letter.  See Vazquez-
Flores, slip op. at 5-6. 

The tenor of the veteran's submissions to VA on this matter 
do not reflect actual knowledge such that additional notice 
would not be required relative to his right eye disability 
increased rating claim.  Cf. Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  A 
corrective notice should be provided on remand

Additional medical evidence 

The veteran submitted his claim of entitlement to TDIU in May 
2005.  However, the evidence of record within the file at 
that time and until the November 2006 certification of the 
matter to the Board indicated that the veteran remained 
employed.  See, e.g., June 2006 VA examination and April 2006 
private mental health opinion.  

In January 2007, the veteran submitted documentation 
indicating that he had become unemployed in October 2006.  
Prior to certifying the matter to the Board, the RO believed 
that the veteran remained employed, and therefore may not 
have developed the evidence to the fullest extent.  Moreover, 
it appears that the veteran's PTSD may have worsened since 
the last available medical evidence was obtained. (i.e., an 
April 2006 private opinion which determined that the veteran 
was capable of some continued employment).   

The Board finds that the veteran should be afforded a VA 
medical examination to consider whether or not the veteran's 
service-connected disabilities render him unable to follow 
substantially gainful employment.  See 38 C.F.R. § 4.16 
(2007).  

The Board reminds the veteran and his counsel that failure of 
the veteran to report for any scheduled examination may cause 
his claims to be denied.  See 38 C.F.R. § 3.655 (2007).  
Further, if the veteran fails to appear at the scheduled 
examination based on advice or information provided by his 
counsel, he is deemed to have made an informed evidentiary 
choice, the possibility of which is assumed by the text of 
the regulation itself.  Counsel and the client assume the 
risk of such a choice.  
See Turk, supra.  

Issuance of SOC

As noted in the Introduction, in a February 2006 rating 
decision, the RO granted entitlement to service connection of 
diabetes and erectile dysfunction.

In January 2007, the veteran submitted additional 
documentation acknowledging that service connection had been 
established but providing additional detail as to the 
limitations that the symptoms associated with these 
conditions were placing on his life.  The Board believes that 
the January 2007 correspondence was intended as a notice of 
disagreement (NOD) as to the initially assigned ratings for 
diabetes and erectile dysfunction contained in the February 
2006 rating decision.  See 38 C.F.R. § 20.201 (2007); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant]. The 
veteran's NOD was timely.  See 38 U.S.C.A. § 7105 (west 
2002); 38 C.F.R. § 20.302 (2007).

A statement of the case (SOC) pertaining to these issues has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.
  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings and effective dates, as 
outlined by the Court in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).
  
2.  VBA should refer the veteran for a VA 
medical examination and opinion to 
determine whether or not the veteran's 
service-connected disabilities alone 
render the veteran unemployable.  The 
veteran's claims folder should be 
forwarded for review by the examiner.  If 
diagnostic testing and/or specialist 
consultations are deemed to be appropriate 
by the examine, such should be scheduled.  
A report should be prepared and associated 
with the veteran's claims folder.  

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claims of 
entitlement to  increased ratings for the 
service-connected right eye disability and 
PTSD as well as the TDIU claim. If the 
benefits sought on appeal remains denied, 
in whole or in part, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, if 
otherwise in order.
    
4.  VBA should issue a SOC pertaining to 
the issues of entitlement to an initial 
disability rating in excess of 20 percent 
for service-connected diabetes mellitus 
and entitlement to an initial compensable 
disability rating for erectile 
dysfunction.  In connection therewith, the 
veteran and his representative should be 
provided with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


